DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 4/29/2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/26/2020 has been considered by Examiner. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden (USPAN 2016/0044541) in view of Chakraborty (USPAN 2019/0159280).
 	Consider claims 1 and 11, Lunden discloses an operating method of a user equipment (UE) to save power of the UE in a wireless communication system (see figure 2, reproduced below for convenience) and a corresponding user equipment (UE) in a wireless communication system (see UE in figure 4), comprising: 
 	a transceiver (see transceiver 426 in figure 4);  at least one memory storing a program to execute an operation to save power of the UE (see memory 425 in figure 4); and at least one processor (see processor 424 in figure 4) configured to: 
 	execute the program to receive wake up signal (WUS) configuration information (see paragraph 39: the UE is configured with periodic wake up times), 
 	monitor a physical downlink control channel (PDCCH) based on the WUS configuration information (see paragraph 39: the UE monitors the PDCCH), and 
 	stop monitoring the PDCCH based on the WUS configuration information and operating in a short discontinuous reception (DRX) cycle, when a certain event occurs during Active time (see paragraph 39: the UE stops monitoring the PDCCH and enters DRX when it is not scheduled, which is the “certain event” that occurs during the active time).

    PNG
    media_image1.png
    493
    613
    media_image1.png
    Greyscale

	Lunden does not specifically disclose receiving WUS configuration information from a base station.
	Chakraborty teaches receiving WUS configuration information from a base station (see step 925 in figure 12: receiving a low-band wake-up signal from base station 105-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunden and combine it with the noted teachings of Chakraborty. The motivation to combine these references is to provide a method for saving battery life of a UE (see paragraph 4 of Chakraborty).

(see paragraph 39: the periodic wake up times can coincide with when the UE has entered DRX).

	Consider claims 3 and 13, Lunden discloses that the certain event comprises reception of a PDCCH indicating at least one of uplink (UL) transmission or downlink (DL) transmission (see paragraph 39: if the UE receives allocations in the UL and/or DL, the UE can start the inactivity timer and the UE can continue to monitor the PDCCH).

	Consider claims 8 and 18, Lunden discloses that he monitoring of the PDCCH comprises monitoring or not monitoring the PDCCH when the WUS occasion is located during the Active time, and wherein the operating method further comprises performing a particular operation on a DRX occasion related to the WUS occasion according to whether the PDCCH is monitored (see paragraph 39: monitoring the PDCCH during the Active time, and if the UE is not scheduled, the UE may stop monitoring the PDCCH and enter DRX, wherein “[t]hat the UE is scheduled can refer to the fact that the UE has received an allocation in UL and/or DL via PDDCH”).

	Consider claims 9 and 19, Lunden discloses receiving, from the BS on the PDCCH, a WUS indicating whether the UE is to wake up on a DRX occasion; and waking up on the DRX occasion related to the WUS, based on the WUS (see paragraph 39: the UE is configured with periodic wake up times, i.e. the WUS, as discussed in 3GPP TS 36.321, and therefore waking up on the DRX occasion related to the WUS).

 	Consider claims 9 and 19, Lunden does not specifically disclose receiving, from the BS on the PDCCH, a WUS indicating whether the UE is to wake up on a DRX occasion; and waking up on the DRX occasion related to the WUS, based on the WUS.	Chakraborty teaches receiving, from the BS on the PDCCH, a WUS indicating whether the UE is to wake up on a DRX occasion; and waking up on the DRX occasion related to the WUS, based on the WUS (see step 925 in figure 12: receiving a low-band wake-up signal from base station 105-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunden and combine it with the noted teachings of Chakraborty. The motivation to combine these references is to provide a method for saving battery life of a UE (see paragraph 4 of Chakraborty).

 	Consider claims 10 and 20, Lunden does not specifically disclose that when reception of the WUS fails, operating according to indication of a previously received WUS, performing a default operation, or skipping a DRX occasion related to the WUS not received.	
 	Chakraborty teaches that when reception of the WUS fails, operating according to indication of a previously received WUS, performing a default operation, or skipping a DRX occasion related to the WUS not received (see paragraph 14: when failing to receive wake-up signaling on a first carrier prior to a subsequence on-duration in the DRX cycle, avoiding waking up for the subsequent on-duration, i.e. “performing a default operation” or “skipping a DRX occasion related to the WUS not received”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunden and combine it with the noted teachings of Chakraborty. The motivation to combine these references is to provide a method for saving battery life of a UE (see paragraph 4 of Chakraborty).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden (USPAN 2016/0044541) in view of Chakraborty (USPAN 2019/0159280) and Zhang (USPAN 2013/0301420).
Consider claims 4 and 14, Lunden does not specifically disclose starting a drx-ShortCycleTimer on expiry of a drx-onDurationTimer or a drx- Inactivity Timer; and stopping monitoring the PDCCH based on the WUS configuration information during operation of the drx-ShortCycleTimer.
Zhang teaches starting a drx-ShortCycleTimer on expiry of a drx-onDurationTimer or a drx- Inactivity Timer; and stopping monitoring the PDCCH based on the WUS configuration information during operation of the drx-ShortCycleTimer (see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunden and combine it with the noted teachings of Zhang. The motivation to combine these references is to provide a method of radio coexistence in wireless networks (see paragraph 2 of Zhang).

Consider claims 5 and 15, Lunden does not specifically disclose resuming monitoring the PDCCH based on the WUS configuration information and operating in a long DRX cycle, when the drx-ShortCycleTimer stops or expires.
Zhang teaches resuming monitoring the PDCCH based on the WUS configuration information and operating in a long DRX cycle, when the drx-ShortCycleTimer stops or expires (see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunden and combine it with the noted teachings of Zhang. The motivation to combine these references is to provide a method of radio coexistence in wireless networks (see paragraph 2 of Zhang).

Consider claims 6 and 16, Lunden does not specifically disclose when a DRX occasion, subsequent to resuming monitoring the PDCCH based on the WUS configuration information and operating in the long DRX cycle, corresponds to the WUS occasion on which the PDCCH is not monitored based on the WUS configuration information during operation in the short DRX cycle, waking up on the DRX occasion and monitoring the PDCCH.
Zhang teaches when a DRX occasion, subsequent to resuming monitoring the PDCCH based on the WUS configuration information and operating in the long DRX cycle, corresponds to the WUS occasion on which the PDCCH is not monitored based on the WUS configuration information during operation in the short DRX cycle, waking up on the DRX occasion and monitoring the PDCCH (see paragraph 36).
(see paragraph 2 of Zhang).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden (USPAN 2016/0044541) in view of Chakraborty (USPAN 2019/0159280) and Pelletier (USPAN 2012/0014306).
Consider claims 7 and 17, Lunden does not specifically disclose that the WUS configuration information comprises a WUS offset and a WUS cycle.
Pelletier teaches that the WUS configuration information comprises a WUS offset and a WUS cycle (see paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lunden in view of Zhang and combine it with the noted teachings of Pelletier. The motivation to combine these references is to provide a method for discontinuous reception in a multi-carrier system (see paragraph 1 of Pelletier).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412